Citation Nr: 1514868	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  11-00 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date prior to December 21, 2009 for the award of service connection for lumbar spine spondylosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The appellant is a Veteran who had active service from November 1974 to January 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Buffalo, New York Regional Office (RO) of the Department of Veterans' Affairs (VA), which granted service connection for lumbar spine spondylosis and assigned a 10% rating effective December 21, 2009.  The Veteran subsequently perfected this appeal concerning the assigned effective date.  
 

FINDINGS OF FACT

1.  The Veteran's claim for service connection for low back disability was initially denied as not well grounded by a December 1999 rating decision; the RO subsequently denied the claim in a January 2002 rating decision; and after the Veteran perfected an appeal, the Board denied the claim in an August 31, 2007 decision.   

2.  The Veteran submitted an appeal of the Board decision to the Court of Appeals for Veterans' Claims (Court) in March 2008; however, in a June 2008 order, the Court determined that the appeal was not timely and dismissed it.  

3.  On May 21, 2008, the RO received correspondence labeled as a claim for pension from the Veteran; on the claim form, the Veteran specifically indicated that his back was injured while serving in the Navy.  

4.  In the August 2010 rating decision, the RO granted service connection for low back disability and assigned an effective date of December 21, 2009.   

5.  There were no pending, unadjudicated claims for service connection for a low back disorder between August 31, 2007 and May 21, 2008.

CONCLUSIONS OF LAW

1.  The August 31, 2007 Board decision, which denied service connection for low back disability, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  The criteria for assignment of an effective date of May 21, 2008 (but no earlier) for service connection for low back disability are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Because this appeal stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Additionally, because the outcome of this claim is determined solely as a matter of applicable law rather than facts that are in dispute or that require further development, further notice or assistance is not warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 23, 2004); see also 38 C.F.R. § 3.159(d).

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389   (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

II.  Analysis

The Veteran contends that an effective date earlier than December 21, 2009 is warranted for the grant of service connection for his low back disability.  He has noted that he has suffered from the problem since service and feels that he should receive compensation dating from the time of separation.  He has also noted that he had informed VA that he desired service connected compensation for the low back disability at least as early as 2002.  

The Veteran initially submitted a claim for service connection for low back disability that was denied as not well grounded by a December 1999 rating decision. The RO subsequently reconsidered the claim but once again denied it in a December 2002 rating decision.  The Veteran perfected an appeal of this decision to the Board.  In an August 2007 decision, the Board denied the appeal.  In March 2008, the Veteran filed an appeal with the Court of Appeals for Veterans Claims (Court).  However, in a June 2008 order, the Court determined that the appeal was untimely and dismissed it.  As a result of the Court's action, the Board decision became final.  38 U.S.C.A. § 7104.  Subsequently, the RO processed a claim to reopen for service connection for low back disability received on December 21, 2009.  On the basis of this claim, the RO granted service connection for lumbar spine spondylosis in the August 2010 rating decision and assigned an effective date for this award of December 21, 2009.   

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  After a final disallowance of a claim, the effective is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).

After filing the appeal of the Board decision with the Court, the Veteran, in May 2008, filed correspondence with the RO that was labeled as a claim for pension.  On the claim form, the Veteran specifically indicated that his back was injured while serving in the Navy.  Even though the Veteran labeled this claim as one for pension, given that he specifically referred to a low back injury during service, the Board construes it as a claim to reopen the previously denied claim of service connection for low back disability.  See 38 C.F.R. § 3.151(a) (noting that a claim for pension may be considered as a claim for compensation).  Consequently, the date of receipt of the reopened claim for service connection for a low back disability is May 21, 2008.  Accordingly, assignment of May 21, 2008 as the effective date for service connection for lumbar spondylosis is warranted.  38 C.F.R. § 3.400. 

There is no basis for assigning an effective date earlier than May 21, 2008, as this is the earliest date following the August 2007 Board denial that a new claim for service connection for a low back disability was received by the RO.  Id.  Notably, the Veteran did file the appeal of the Board decision in March 2008.  However, as this was specifically filed with the Court and not with VA, it cannot be considered as a new claim (or claim to reopen) for service connection for low back disability.   No correspondence from the Veteran was received by VA in March 2008.  Rather, in a March 28, 2008, request for the Veteran's claims folder, the RO was notified by the Office of General Counsel that the Veteran had filed an appeal with the Court.  Accordingly, the RO then transferred his claims folder to the Office of the General Counsel on March 31, 2008.  

In addition, to the extent that the Veteran is stating that there was any error in the December 1999 and December 2002 RO rating decisions, the Board notes that those decisions were subsumed by the August 31, 2007 Board decision.  See 38 C.F.R. § 3.105(a).  The effect of subsuming is that, as a matter of law, no claim of clear and unmistakable error can exist with respect to those RO decisions.  See 38 C.F.R. § 20.1104.  Therefore, there can be no claim of clear and unmistakable error (CUE) in the December 1999 and December 2002 RO rating decisions that denied service connection for his low back disability.  In addition, the Veteran has not submitted a motion for CUE in the August 31, 2007 Board decision.

The Veteran contends that his claim for an earlier effective date for service connection for his low back disorder should be granted effective from 1976 because he has suffered from the problem since service.  However, as stated above, effective dates are governed by 38 U.S.C.A. § 5110 as implemented by 38 C.F.R. § 3.400.  There is no correspondence in the claims file, after the final August 31, 2007 Board decision and prior to the Veteran's May 21, 2008 claim, which can reasonably be construed as a claim to reopen.  See 38 C.F.R. §§ 3.151, 3.155 (2014).  As the date of receipt of the petition to reopen a claim for service connection for a low back disorder is May 21, 2008, this is the earliest date that may be assigned for the award of service connection.   See 38 C.F.R. § 3.400.   Thus, entitlement to an effective date prior to May 21, 2008 is not warranted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where he law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law); see also 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

An effective date of May 21, 2008, but no earlier, for the award of service connection for lumbar spine spondylosis is granted.    



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


